       Case 1:19-cv-01473-JDP Document 23 Filed 09/30/20 Page 1 of 1


 1
 2
                            UNITED STATES DISTRICT COURT
 3                         EASTERN DISTRICT OF CALIFORNIA
 4
 5
     JOLENE XIONG,                             )   Case No.: 1:19-CV-01473
 6                                             )
                    Plaintiff,                 )   ORDER RE: PETITION FOR
 7                                             )   GUARDIAN AD LITEM
              vs.                              )
 8                                             )   ECF No. 20
     ANDREW SAUL,                              )
 9   Commissioner of Social Security,          )
                                               )
10                  Defendant.                 )
                                               )
11                                             )
12
13            The Court having read and considered Plaintiff’s Petition for Guardian Ad
14   Litem, including the supporting declaration filed concurrently, and finding good
15   cause, hereby orders as follows:
16            1. Plaintiff’s Petition for Guardian Ad Litem is granted, ECF No. 20, and
17            2. Mee Thao shall serve as Guardian Ad Litem in this action.
18
19   IT IS SO ORDERED.

20
     Dated:     September 28, 2020
21                                                 UNITED STATES MAGISTRATE JUDGE
22
23   No. 204.

24
25
26
27
                                               -1-
28
